Case 19-44208-mxm11 Doc 48 Filed 10/28/19 Entered 10/28/19 16:17:57 Page 1 of 23

J. Robert Forshey

State Bar No. 07264200
Laurie Dahl Rea

State Bar No. 00796150
Dylan T.F. Ross

State Bar No. 24104435
FORSHEY & PROSTOK LLP
777 Main St., Suite 1290
Fort Worth, TX 76102
Telephone: 817-877-8855
Facsimile: 817-877-4151

bforshey@forsheyprostok.com
lrea@forsheyprostok.com
dross@forsheyprostok.com

PROPOSED ATTORNEYS FOR DEBTORS
AND DEBTORS IN POSSESSION

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION
In re: Chapter 11 Cases

AMERICAN WORKERS INSURANCE
SERVICES, INC.,

Case No. 19-44208-mxm11

ASSOCIATION HEALTH CARE
MANAGEMENT, INC.

Case No. 19-44209-mxm11

Debtors. Jointly Administered Under

Case No. 19-44208-mxm11

ee ee ee ee ee ee ee ee ee

MOTION FOR ENTRY OF AGREED GENERAL PROTECTIVE ORDER
AND QUALIFIED HIPAA PROTECTIVE ORDER

TO THE HONORABLE MARK X. MULLIN, UNITED STATES BANKRUPTCY JUDGE:
The Debtors file this Motion for Entry of Agreed General Protective Order and Qualified

HIPAA Protective Order (the “Motion”). In support of the Motion, the Debtors respectfully state as

 

follows:
MOTION FOR ENTRY OF PROTECTIVE ORDER
1. The Debtors and Insurety Capital, LLC (“Insurety”) have produced or will produce
various documents and electronically stored information pursuant to a protective order. The
Parties anticipate the use of various confidential documents in connection with the hearing to

consider the Debtor’s motion to use cash collateral [Docket No. 5] as well as in connection with

Debtors’ Motion for Entry of Agreed Protective Order Page 1 of 3
Case 19-44208-mxm11 Doc 48 Filed 10/28/19 Entered 10/28/19 16:17:57 Page 2 of 23

other contested matters and/or any adversary proceeding between the Parties.
RELIEF REQUESTED

2. The Debtor requests that the Court enter the Agreed General Protective Order and
Qualified HIPAA Protective Order (the “Agreed Protective Order”), a copy of which is attached
hereto as Exhibit 1, to preserve the confidentiality of the Confidential Information (as defined in
the Agreed Protective Order.

GROUNDS FOR RELIEF

3. The Debtor seeks the entry of the Agreed Protective Order pursuant to Rules
7026(c) and 9026(c) of the Federal Rules of Bankruptcy Procedure. As demonstrated by the
signatures of their respective counsel thereto, the Debtor and Insurety have agreed on the terms
of the Agreed Protective Order. Accordingly, the Debtor moves the Court to enter the Agreed
Protective Order in its current form.

PRAYER

WHEREFORE, the Debtors respectfully request that the Court grant the Motion, enter
the Agreed Protective Order, and grant the Debtor such other and further relief as is just and
proper.

Dated: October 28, 2019. Respectfully submitted,

/s/ J. Robert Forshey
J. Robert Forshey

State Bar No. 07264200
Laurie Dahl Rea

State Bar No. 00796150
Dylan T.F. Ross

State Bar No. 24104435
FORSHEY & PROSTOK LLP
777 Main St., Suite 1290
Ft. Worth, TX 76102
Telephone: (817) 877-8855
Facsimile: (817) 877-4151
bforshey@forsheyprostok.com
lrea@forsheyprostok.com
dross@forsheyprostok.com

PROPOSED ATTORNEYS FOR DEBTORS

Debtors’ Motion for Entry of Agreed Protective Order Page 2 of 3
Case 19-44208-mxm11 Doc 48 Filed 10/28/19 Entered 10/28/19 16:17:57 Page 3 of 23

AND DEBTORS IN POSSESSION

CERTIFICATE OF SERVICE

| hereby certify that a true and correct copy of the foregoing document was served upon
the parties listed below via email, and on the attached service list via United States Mail, first class
postage prepaid, or via ECF electronic Notice, if available, on October 28, 2019.

lan T. Peck United States Trustee

Jarom J. Yates Attn: Elizabeth Young, Trial Attorney
HAYNES AND BOONE, LLP 1100 Commerce Street, Room 976
2323 Victory Avenue, Suite 700 Dallas, TX 75242

Dallas, Texas 75219 Email: Elizabeth.A. Young@usdoj.gov

ian.peck@haynesboone.com
jarom.yates@haynesboone.com

Charles Kelly

Robert S. Harrell

Andrew Elkhoury

MAYER BROWN, LLP

700 Louisiana Street, Suite 3400
Houston, Texas 77004
ckelly@mayerbrown.com
rharrell@mayerbrown.com
aelkhoury@mayerbrown.com

/si J. Robert Forshey
J. Robert Forshey

Debtors’ Motion for Entry of Agreed Protective Order Page 3 of 3
Case 19-44208-mxm11 Doc 48 Filed 10/28/19 Entered 10/28/19 16:17:57 Page 4 of 23

EXHIBIT 1

[Agreed Protective Order]
Case 19-44208-mxm11 Doc 48 Filed 10/28/19 Entered 10/28/19 16:17:57 Page 5 of 23

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

FORT WORTH DIVISION
In re: ) Chapter 11 Cases
)
AMERICAN WORKERS INSURANCE ) Case No. 19-44208-mxm1 1
SERVICES, INC., )
)
ASSOCIATION HEALTH CARE ) Case No. 19-44209-mxm1 1
MANAGEMENT, INC. )
| )
Debtors. ). Jointly Administered Under
) Case No. 19-44208-mxm11

AGREED GENERAL PROTECTIVE ORDER AND
QUALIFIED HIPAA PROTECTIVE ORDER

Discovery in this action is likely to involve production of confidential, personal, proprietary,
trade secrets or other private information for which special protection from public disclosure and
from use for any purpose other than pursuing claims and contested matters related to these Chapter
11 cases. The Debtors and Insurety Capital, LLC (together, the “Parties” or individually a “Party”)
are willing to provide this information to each other for inspection and review under a protective order
governing Confidential Information (as defined herein), and commanding the treatment of such
information according to the terms and conditions stated below. Accordingly, the Parties hereby

stipulate to and petition the Court to enter the following general and qualified protective order
Case 19-44208-mxm11 Doc 48 Filed 10/28/19 Entered 10/28/19 16:17:57 Page 6 of 23

(“Order”). By entering this Order, the Court is not ordering that any confidential and/or proprietary
information that is sought by any Party in their requests for production and inspection is, or is not,
subject to the disclosure and discovery process.

Discovery in the above-captioned Chapter 11 cases shall be governed by the terms of this
Order pursuant to Federal Rule of Civil Procedure 26(c)(1), made applicable to these proceedings
by Bankruptcy Rules 9014 and 7026.

I. GENERAL PROTECTIVE ORDER

1. Confidential Information

“Confidential Information” means any information of any type, kind, or character that is
designated as “Confidential” by any of the supplying or receiving persons, whether it be a document,
information contained in a document, information revealed during a deposition, information revealed
in an interrogatory answer, or otherwise.

2. Qualified Persons

“Qualified Person” means: .

a. Any Party, either as a natural person or, if an entity, such officers or employees of the
Party who are actively involved in these Chapter 11 cases;

b. retained counsel for the Parties and their respective staff;

c. actual or potential independent experts or consultants (and their administrative or
clerical staff) engaged in connection with these Chapter 11 cases, prior to any disclosure of
Confidential Information to such person, have signed a Confidentiality Agreement in the form
attached as Exhibit A agreeing to be bound by the terms of this Protective Order (such signed
document to be maintained by the attorney retaining such person);

d. litigation vendors, court reporters, and other litigation support personnel;
Case 19-44208-mxm11 Doc 48 Filed 10/28/19 Entered 10/28/19 16:17:57 Page 7 of 23

e. any person who was an author, addressee, or intended or authorized recipient of the
Confidential Information and who agrees to keep the information confidential, provided that such
persons may see and use the Confidential Information but not retain a copy; and

f. such other person as this Court may designate. |

3. Designation of Confidential Information

Any Party shall have the right to identify and designate as “Confidential” any documents or
testimony that:

a. the designating Party produces or provides pursuant to a discovery request or
subpoena in these Chapter 11 cases; and

b. is not public or is not already in the possession, custody or control of the other Party;
and

c. the designating Party reasonably and in good faith believes contains trade secrets,
confidential or proprietary financial information, operational data, business plans, and competitive
analyses, personnel files, personal information that is protected by law, and other sensitive
information that, if not restricted as set forth in this Protective Order, may subject the producing or
disclosing Party to competitive or financial injury or potential legal liability to third Parties.

Information contained in correspondence and other communications between the Parties
or with non-Parties may be designated as Confidential Information if the communication was made
with the understanding or reasonable expectation that the information would not become generally
available to the public.

The Parties shall designate documents as “Confidential” within 15 days of production. The
Parties shall have 15 days after the date of the receipt of the deposition transcript (during which
period, the entire transcript must be treated as “Confidential”) to designate portions of the transcript

and exhibits as “Confidential.” However, any Party that inadvertently fails to designate or mis-

3
Case 19-44208-mxm11 Doc 48 Filed 10/28/19 Entered 10/28/19 16:17:57 Page 8 of 23

designates any document, testimony or other material pursuant to this Protective Order may make a
designation or a correction of the initial designation at any time.

4, Marking of Documents and Electronically Stored Information

Documents provided in these Chapter 11 cases may be designated by the producing Party
or by any Party as Confidential Information by marking each page of the documents so designated
with a stamp indicating that the information is “Confidential.” In lieu of marking the original of
a document, if the original is not provided, the designating Party may mark the copies that are
provided. Originals shall be preserved for inspection. With regard to the production of any
Electronically Stored Information (“ESI”), a Party may designate any portion of the ESI as
“Confidential” by advising the receiving Party or Parties as to which specific portion(s) of the ESI
constitutes Confidential Information within 15 days of the production of the ESI; provided,
however, that any Party that inadvertently fails to designate or mis-designates any ES] may make
a designation or correction of the initial designation at any time. Wherever possible, PDF versions
of any BSI data should be produced designating all or any portion thereof as “Confidential.”

5. Challenging the Designation

a. Confidential Information. A receiving Party may challenge a producing Party’s
designation at any time. Any receiving Party disagreeing with a designation may request in writing
that the producing Party change the designation. The producing Party will then have fourteen (14)
days after receipt of a challenge notice to advise the receiving Party whether or not it will change the
designation. If the parties are unable to reach agreement after the expiration of this fourteen (14)
business day time frame, the receiving Party may at any time thereafter seek an order to alter the
confidential status of the designated information. Until any dispute under this paragraph is ruled
upon by the presiding judge, the designation will remain in full force and effect, and the information
will continue to be accorded the Confidential treatment required by this Protective Order.

4
Case 19-44208-mxm11 Doc 48 Filed 10/28/19 Entered 10/28/19 16:17:57 Page 9 of 23

b. Qualified Persons. \f any Party in good faith disagrees with the designation of a
person as a Qualified Person or the disclosure of particular Confidential Information to such person,
the Parties shall first try to resolve the dispute in good faith on an informal basis. If the dispute
cannot be resolved, the objecting Party shall have 14 days from the date of the designation or, in the
event particular Confidential Information is requested subsequent to the designation of the Qualified
Person, 14 days from service of the request to move the Court for an order denying the disputed
person (a) status as a Qualified Person, or (b) access to particular Confidential Information. The
objecting Party shall have the burden of demonstrating that disclosure to the disputed person would
expose the objecting Party to the risk of serious harm. Upon the timely filing of such a motion, no
disclosure of Confidential Information shall be made to the disputed person unless and until the
Court enters an order preserving the designation.

6. Unintentional Disclosures

Documents unintentionally produced without designation as Confidential Information later
may be designated and shall be treated as Confidential Information from the date written notice of
the designation is provided to the receiving Party.

If a receiving Party learns of any unauthorized disclosure of Confidential Information, the
Party shall immediately upon learning of such disclosure inform the producing Party of all pertinent
facts relating to such disclosure and shall make all reasonable efforts to prevent disclosure by each
unauthorized person who received such information.

If a Party inadvertently or unintentionally produces documents, information or other material
subject to a claim of attorney-client privilege, work product doctrine, or other privilege, doctrine, or
immunity, such production shall in no way prejudice or otherwise constitute a waiver of, or estoppel
as to, any such privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally
produces documents, information or other material it reasonably believes are protected under the

5
Case 19-44208-mxm11 Doc 48 Filed 10/28/19 Entered 10/28/19 16:17:57 Page 10 of 23

attorney-client privilege, work product doctrine, or other privilege, doctrine, or immunity may obtain
the return and/or destruction of such documents, information or other material by promptly notifying
the recipient(s) and providing a privilege log for the inadvertently or unintentionally produced
documents, information or other material. The recipient(s) shall immediately gather and return all
copies (including those provided to a consultant or expert) of such documents, information or other
material to the producing Party, or the recipient(s) shall certify in writing to the producing Party that
all copies of such documents, information or other material have been destroyed.

7. Treatment of Confidential Information

All Confidential Information provided by any Party or non-Party in the course of these
Chapter 11 cases shall be used solely for the purpose of preparation, trial, and appeal of any
proceeding in these Chapter 11 cases, any adversary proceeding related thereto, any action arising
out of or relating to these Chapter 11 cases, and, upon lifting of any automatic stay, any action
stayed by these Chapter 11 cases. Unless the Court rules otherwise, documents and/or testimony
properly identified as Confidential shall not be disclosed to any person other than Qualified Persons.
Information designated as Confidential Information may only be used for purposes of the prosecution
or defense of any issues in the above-captioned Chapter 11 cases or any adversary proceeding filed
in the above-captioned Chapter 11 cases, and shall not be used for any competitive business,
commercial, personal, or other purpose. Notwithstanding the foregoing, this Protective Order shall
not prevent the Parties from disclosing Confidential Information that is not “protected health
information” (as defined below) to their respective accountants, actuaries, auditors, insurers,
reinsurers, or regulators, as required for tax, financial reporting, regulatory, governmental or other

compliance purposes.
Case 19-44208-mxm11 Doc 48 Filed 10/28/19 Entered 10/28/19 16:17:57 Page 11 of 23

8. Documents Produced for Inspection Prior to Designation

In the event documents are produced for inspection prior to designation, the documents shall
be treated as Confidential during inspection. At the time of copying for the receiving Party,
Confidential Information shall be marked prominently “Confidential” by the producing Party.

9, Consent to Disclosure and Use in Examination

Nothing in this Order shall prevent disclosure beyond the terms of this Order if each Party
designating the information as Confidential Information consents to such disclosure or if the Court,
after notice to the Parties and affected non-Parties, orders such disclosure. Nor shall anything in this
Order prevent any counsel of record from utilizing Confidential Information in the examination or
cross-examination of any person who is indicated on the document as being an author, source, or
recipient of the Confidential Information, irrespective of which Party produced such information.

10. _—‘ Filing Under Seal

If any Party wishes to submit Confidential Information to the Court, the submission must be
filed using the Sealed and/or Ex Parte Motion event. The word “Sealed” must appear in the title or
caption of any document intended for filing under seal (and any proposed order you believe should
be filed under seal if entered by the judge).

Producing or receiving Confidential Information, or otherwise complying with the terms of
this Order, will not (a) operate as an admission by any Party that any particular Confidential
Information contains or reflects trade secrets or any other type of confidential or proprietary
information; (b) prejudice the rights of a Party to object to the production of information or material
that the Party does not consider to be within the scope of discovery; (c) prejudice the rights of a Party
to seek a determination by the presiding judge that particular materials be produced; (d) prejudice

the rights of a Party to apply to the presiding judge for further protective orders; or (e) prevent the
Case 19-44208-mxm11 Doc 48 Filed 10/28/19 Entered 10/28/19 16:17:57 Page 12 of 23

Parties from agreeing in writing to alter or waive the provisions or protections provided for in this
Order with respect to any particular information or material.
11. Ongoing Obligations

Insofar as the provisions of this Protective Order, or any other protective orders entered in
this litigation, restrict the communication and use of the information protected by it, such provisions
shall continue to be binding after the conclusion of these Chapter 11 cases, except that (a) there shall
be no restriction on documents that are used as exhibits in open court unless such exhibits were filed
under seal, and (b) a Party may seek the written permission of the producing Party or order of the
court with respect to dissolution or modification of this, or any other, protective order.

12. Modification and Exceptions

The Parties may, by stipulation, provide for exceptions to this Order and any Party may seek
an order of this Court modifying this Protective Order.

13. Other Creditors or non-Parties

Other creditors of Debtors or non-Parties subject to discovery via subpoena or otherwise in
these Chapter 11 cases may agree to be governed by the terms or conditions of this Protective Order
by signing the form attached as Exhibit B and providing a signed copy thereof via email to counsel
for the Debtors and Insurety at the email addresses below. Any such creditor or non-Party that signs
Exhibit B shall have the same protections, duties, and obligations as a Party under this Protective
Order.

i. QUALIFIED HIPAA PROTECTIVE ORDER

lL. Paragraphs | through 12 above are incorporated by reference and apply with equal
force to the provisions of the Qualified HIPAA Protective Order reflected below.

2. The Parties and their attorneys of record are authorized to receive and transmit

“protected health information” pertaining to the insurance policies marketed by American Workers

8
Case 19-44208-mxm11 Doc 48 Filed 10/28/19 Entered 10/28/19 16:17:57 Page 13 of 23

Insurance Services, Inc. and any of its affiliates, including but not limited to its producers, to the
extend and subject to the conditions outlined herein. Although the Parties expect that most if not all
information that will be subject to discovery in these Chapter 11 proceedings will not be or contain
protected health information, this Qualified HIPAA Protective Order is entered in these Chapter 11
proceedings for the avoidance of any doubts regarding produced information. Furthermore, the
foregoing authorization to receive and transmit “protected health information” does not (a) operate
as an admission by any Party that any Confidential Information contains or reflects “protected health
information” or any other type of confidential or proprietary information; (b) prejudice the rights of
a Party to object to the production of “protected health information” or material that the Party does
not consider to be within the scope of discovery; (c) prejudice the rights of a Party to seek a
determination by the presiding judge that particular “protected health information” be produced;
(d) prejudice the rights of a Party to apply to the presiding judge for further protective orders; or
(e) prevent the Parties from agreeing in writing to alter or waive the provisions or protections
provided for in this Order with respect to any particular information or material.

3. For the purposes of this Order, “protected health information” shall have the same
scope and definition as set forth in 45 C.F.R. §§ 160.103 and 164.501. Protected health information
includes, but is not limited to, health information, including demographic information, relating to
either (a) the past, present, or future physical or mental condition of an individual, (b) the provision
of care to an individual, or (c) the payment for care provided to an individual, which identifies the
individual or which reasonably could be expected to identify the individual.

4, All “covered entities” (as defined by 45 C.F.R. § 160.103) are hereby authorized but
not directed to disclose protected health information pertaining to AWIS policyholders to attorneys
representing Insurety Capital LLC and Debtors in the above-captioned Chapter 11 cases.

Notwithstanding anything to the contrary herein, the Parties agree that any “protected health

9
Case 19-44208-mxm11 Doc 48 Filed 10/28/19 Entered 10/28/19 16:17:57 Page 14 of 23

information” produced pursuant to this Order is “Confidential Information” whether or not such
protected health information has been marked as Confidential by the producing Party.

5. Subject to the terms of this Order, the Parties and their attorneys shall be permitted to
use or disclose the protected health information of any policyholder holding an insurance or benefits
policy marketed by the producers of American Workers Insurance Services, Inc. (“AWIS
policyholders”) for purposes of prosecuting or defending any contested matter in these Chapter 11
cases (including adversary proceedings, any appeals, any matter arising out of or relating to these
Chapter 11 cases, and upon the lifting of any stay, any action stayed by these Chapter 11 cases).
This includes, but is not necessarily limited to, disclosure to their attorneys, experts, consultants,
court personnel, court reporters, copy services, trial consultants, and other entities or persons
involved in the litigation process.

6. Prior to disclosing any AWIS policyholder’s protected health information to persons
involved in these Chapter 11 cases, counsel shall inform each such person that AWIS policyholders’
protected health information may not be used or disclosed for any purpose other than these Chapter
11 cases (including adversary proceedings, any appeals, any matter arising out of or relating to these
Chapter 11 cases, and upon the lifting of any stay, any action stayed by these Chapter 11 cases) and
shall not be used for any business, commercial, competitive, personal or other purpose. Counsel
shall take all other reasonable steps to ensure that persons receiving AWIS policyholders’ protected
health information or other Confidential Information do not use or disclose such information for any
purpose other than these Chapter 11 cases (including adversary proceedings, any appeals, any matter
arising out of or relating to these Chapter 11 cases, and upon the lifting of any stay, any action stayed
by these Chapter 11 cases).

7. Within 45 days after the conclusion of these Chapter 11 cases including appeals, the

Parties, their attorneys, and any person or entity in possession of protected health information

10
Case 19-44208-mxm11 Doc 48 Filed 10/28/19 Entered 10/28/19 16:17:57 Page 15 of 23

received from counsel pursuant to paragraph four of this Order, shall return AWIS policyholders’
protected health information to the covered entity or destroy any and all copies of protected health
information pertaining to AWIS policyholders, except that counsel are not required to secure the
return or destruction of protected health information submitted to the court.

8. This Order does not control or limit the use of protected health information pertaining
to AWIS policyholders that comes into the possession of the Parties or their attorneys from a source
other than a “covered entity,” as that term is defined in 45 C.F.R. § 160.103.

9. Nothing in this Order authorizes counsel for Insurety Capital LLC to obtain medical
records through means other than formal discovery requests, subpoenas, depositions, pursuant to a
patient authorization, or other lawful process. For the avoidance of doubt, this paragraph does not
limit Insurety Capital LLC’s ability to otherwise obtain information that is not “protected health
information” regarding insurance policies

10. This Order does not authorize either party to seal court filings or court proceedings.
The Court will make a good cause determination for filing under seal if and when the Parties seek
to file AWIS policyholders’ protected health information under seal.

### END OF ORDER ###

11
Case 19-44208-mxm11 Doc 48 Filed 10/28/19 Entered 10/28/19 16:17:57 Page 16 of 23

AGREED AS TO FORM AND SUBSTANCE:

/s/ J. Robert Forshey

J. Robert Forshey

State Bar No. 07264200

Laurie Dahl Rea

State Bar No. 00796150

FORSHEY & PROSTOK, LLP

777 Main Street, Suite 1290

Fort Worth, TX 76102

Telephone: (817) 877-8855

Fax: (817) 877-4151

Email: bforshey@forsheyprostok.com
Email: lrea@forsheyprostok.com
Proposed Counsel for the Debtors and
Debtors in Possession

/s/ Robert S. Harrell

Robert S. Harrell

State Bar No. 09041350

Andrew Elkhoury

State Bar No. 24097648

MAYER BROWN LLP

700 Louisiana Street, Suite 3400
Houston, TX 77002

Telephone: (713) 238-2700

Fax: (713) 238-4888

Email: RHarrell(@mayerbrown.com
Email: AEIkhoury@mayerbrown.com
Co-Counsel for Insurety Capital, LLC

/s/ lan T. Peck

Ian T. Peck

State Bar No. 24013306

Jarom J. Yates

State Bar No. 24071134

Haynes and Boone, LLP

2323 Victory Avenue, Suite 700
Dallas, TX 75219

Telephone: (214) 651-5000

Fax: (214) 651-5940

Email: ian.peck@haynesboone.com
Email: jarom.yates@haynesboone.com
Co-Counsel for Insurety Capital, LLC

 
Case 19-44208-mxm11 Doc 48 Filed 10/28/19 Entered 10/28/19 16:17:57 Page 17 of 23

Exhibit A

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

FORT WORTH DIVISION
In re: ) Chapter 11 Cases
)
AMERICAN WORKERS INSURANCE ) Case No. 19-44208-mxm11
SERVICES, INC., )
)
ASSOCIATION HEALTH CARE ) Case No. 19-44209-mxm11
MANAGEMENT, INC. )
)
Debtors. ) Jointly Administered Under
) Case No. 19-44208-mxm11

CONFIDENTIALITY AGREEMENT FOR EXPERT OR
CONSULTANT OF ANY PARTY

I hereby affirm that:

Information, including documents and things, designated as “Confidential
Information,” as defined inthe Agreed Protective Order and Qualified HIPAA Protective Order
entered in the above-captioned action (“Protective Order”), is being provided to me pursuant to
the terms and restrictions of the Protective Order.

I have been given a copy of and have read the Protective Order.

I am familiar with the terms of the Protective Order and I agree to comply with and to be
bound by its terms.

I submit to the jurisdiction of the Bankruptcy Court for enforcement of the Protective Order.

I agree to use any Confidential Information disclosed to me pursuant to the Protective
Order solely for purposes of the prosecution or defense of any issues in the above-captioned
bankruptcy case and any adversary proceeding filed in the bankruptcy case, and not for any business,
commercial, competitive, personal, or other purpose. I further agree not to disclose any of this
information to persons other than those specifically authorized by the Protective Order, without the

express written consent of the party who designated the information as confidential or by order of

CONFIDENTIALITY AGREEMENT FOR EXPERT OR CONSULTANT
OF ANY PARTY PAGE 1
Case 19-44208-mxm11 Doc 48 Filed 10/28/19 Entered 10/28/19 16:17:57 Page 18 of 23

the presiding judge. I also agree to notify any stenographic, clerical or technical personnel
who are required to assist me of the terms of this Protective Order and of its binding effect on them
and me.

I understand that I am to retain all documents or materials designated as or containing
Confidential Information in a secure manner, and that all such documents and materials are to remain
in my personal custody until the completion of my assigned duties in this matter, whereupon all
such documents and materials, including all copies thereof, and any writings prepared by me
containing any Confidential Information are to be returned to counsel who provided me with such

documents and materials.

 

Signed

 

Printed Name

 

Date

CONFIDENTIALITY AGREEMENT FOR EXPERT OR CONSULTANT
OF ANY PARTY PAGE 2
Case 19-44208-mxm11 Doc 48 Filed 10/28/19 Entered 10/28/19 16:17:57 Page 19 of 23

Exhibit B

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

FORT WORTH DIVISION
In re: ) Chapter 11 Cases
)
AMERICAN WORKERS INSURANCE ) Case No. 19-44208-mxm11
SERVICES, INC., )
)
ASSOCIATION HEALTH CARE ) Case No. 19-44209-mxm11
MANAGEMENT, INC. )
)
Debtors. ) Jointly Administered Under
) Case No. 19-44208-mxm11

CONFIDENTIALITY AGREEMENT FOR THIRD-PARTY

I hereby affirm that:

Information, including documents and things, designated as “Confidential
Information,” as definedin the Agreed Protective Order and Qualified HIPAA Protective Order
entered in the above-captioned action (“Protective Order”), is being provided to me pursuant to
the terms and restrictions of the Protective Order.

I have been given a copy of and have read the Protective Order.

I am familiar with the terms of the Protective Order and I agree to comply with and to be
bound by its terms.

I submit to the jurisdiction of the Bankruptcy Court for enforcement of the Protective Order.

I agree to use any Confidential Information disclosed to me pursuant to the Protective
Order solely for purposes of the prosecution or defense of any issues in the above-captioned
bankruptcy case and any adversary proceeding filed in the bankruptcy case, and not for any business,
commercial, competitive, personal, or other purpose. I further agree not to disclose any of this
information to persons other than those specifically authorized by the Protective Order, without the
express written consent of the party who designated the information as confidential or by order of

CONFIDENTIALITY AGREEMENT FOR THIRD PARTY PAGE 1
Case 19-44208-mxm11 Doc 48 Filed 10/28/19 Entered 10/28/19 16:17:57 Page 20 of 23

the presiding judge. I also agree to notify any stenographic, clerical or technical personnel
who are required to assist me of the terms of this Protective Order and of its binding effect on them
and me.

I understand that I am to retain all documents or materials designated as or containing
Confidential Information in a secure manner, and that all such documents and materials are to remain
in my personal custody until the completion of my assigned duties in this matter, whereupon all
such documents and materials, including all copies thereof, and any writings prepared by me
containing any Confidential Information are to be returned to counsel who provided me with such

documents and materials.

 

Signed

 

Printed Name

 

Date

CONFIDENTIALITY AGREEMENT FOR THIRD PARTY PAGE 2
Case 19-44208-mxm11 Doc 48 Filed 10/28/19 Entered 10/28/19 16:17:57 Page 21 of 23

Service List
Case 19-44208-mxm11 Doc 48 Filed 10/28/19 Entered 10/28/19 16:17:57 Page 22 of 23

Service List
AWIS/AHCM
#6050

Internal Revenue Service
Centralized Insolvency Operations
PO Box 7346

Philadelphia, PA 19101-7346

Texas Workforce Commission
Labor Law Section

101 East 15 St.

Austin, TX 78778-0001

Insurety Capital, LLC
c/o Charles E. Harris II
Mayer Brown LLP

71 South Wacker Drive
Chicago, IL 60606

Insurety Capital, LLC

Attn: Robert Gray

600 Brickell Ave., Suite 1900
Miami, FL 33131

American Workers Insurance Services, Inc.
2305 Ridge Road #205
Rockwall, TX 75087

Comptroller of Public Accounts
111 E. 17" St.
Austin, TX 78774-0100

Co-Nexus Communication Systems
PO Box 609
Cedar Rapids, IA 52406

Joanna Cheng and Putative Class
c/o Mark L. Javitch

Javitch Law Office

480 S. Ellsworth Ave.

San Mateo, CA 94401

Association Health Care Management, Inc.
11111 Richmond Ave., Suite 200
Houston, TX 77082

United States Trustee

Elizabeth Young, Trial Attorney
1100 Commerce Street, Room 976
Dallas, TX 75242

Spectrum Internet/Telephone Service
4145 S. Falkenburg Rd.
Riverview, FL 33578-8652

Mansfield Business Management
1409 Long and Winding Rd.
Mansfield, TX 76063

TWENTY LARGEST UNSECURED CREDITORS

Agentra Healthcare Solutions
4201 Spring Valley Rd., Suite 1500
Dallas, TX 75244

BlueCross BlueShield of Texas
PO Box 731428
Dallas, TX 75373-1428

CyberX Group LLC - 212 Connect
1677 E Miles Ave., Bldg. 2
Hayden, ID 83835

Insurety Capital, LLC
600 Brickell Ave., Suite 1900
Miami, FL 33131

American Express
PO Box 650448
Houston, TX 75265

Capital One, N.A.
PO Box 60024
New Orleans, LA 70160

Dell
PO Box 731381
Dallas, TX 75373-1381

Tron Mountain
PO Box 915004
Dallas, TX 75391-5004

Assured Benefits Administration
PO Box 679145
Dallas, TX 75267-9145

Comcast
PO Box 660618
Dallas, TX 75266-0618

FCAWMA
10878 Westheimer Rd.
Houston, TX 77042

James Wise CPA
12345 Jones Rd., Suite 185
Houston, TX 77070
Case 19-44208-mxm11 Doc 48 Filed 10/28/19 Entered 10/28/19 16:17:57 Page 23 of 23

Level 3 Communications LLC
PO Box 910182
Denver, CO 80291-0182

Neopost USA, Inc.
Dept. 3689

PO Box 123689
Dallas, TX 75312-3689

Voicetext.com
3706 Speedway
Austin, TX 78705

Lone Star Coffee
PO Box 691634
Houston, TX 77269-1634

NxSource
3654 Dumbarton St.
Houston, TX 77025

Zenith Real Estate
PO Box 42146
Houston, TX 77242-2146

Mike Rabie
1723 Parklake Village Dr.
Katy, TX 77450

VeriTrust Corporation
7804 Fairview Rd., Suite 153
Charolotte, NC 28226

NOTICE OF APPEARANCE AND REQUEST FOR NOTICE PARTIES

Rockwall CAD

c/o Laurie A. Spindler

Linebarger Goggan et al.

2777 N. Stemmons Frwy, Suite 1000
Dallas, TX 75207

Texas Department of Insurance

c/o J. Casey Roy, Asst. Attorney General
Bankruptcy & Collections Div.

PO Box 12548 — MC 008

Austin, TX 78711-2548

Agentra, LLC / Cyberx Group, LLC

c/o William S. Richmond/Kimberly Moore
Platt Cheema Richmond PLLC

1201 N. Riverfront Blvd., Suite 150
Dallas, TX 75307

Insurety Capital LLC

c/o Ian T. Peck / Jarom J. Yates
Haynes and Boone, LLP

2323 Victory Ave., Suite 700
Dallas, TX 75219

Harris County/Cypress-Fairbanks ISD
c/o John P. Dillman

Linebarger Goggan et al.

PO Box 3064

Houston, TX 77253-3064

Insurety Capital LLC

c/o Robert S. Harrell / Andrew Elkhoury
Mayer Brown LLP

700 Louisiana St., Suite 3400

Houston, TX 77004
